 

Exhibit 10.1

 



FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

 

This First Amendment (the “Amendment”) to the Asset Purchase Agreement
(“Agreement”) is made and entered into on November 30, 2015, and shall be
effective as of September 24, 2014, by and between

 

(1)AstraZeneca Pharmaceuticals LP, a Delaware limited partnership with offices
at 1800 Concord Pike, Wilmington, Delaware 19803 (“Seller”); and

 

(2)IGI Laboratories, Inc.(now Teligent, Inc.), a Delaware Corporation,
(“Buyer”).

 

Recitals

 

WHEREAS, the parties desire to amend, modify and restate certain terms and
conditions of the Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1Definitions

 

Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.

 

2Modifications

 

Section 2.3.3(c) of the Agreement shall be amended to read as follows:

 

(c) Notwithstanding anything contained herein to the contrary, Buyer may at any
time prior to June 30, 2016 elect to satisfy in full its royalty obligations
hereunder by providing Seller written notice of such election and paying to
Seller a single payment in an amount equal to $3,000,000 (the “Buy-Out
Payment”). Buyer’s payment to Seller of the Buy-Out Payment shall be in lieu of
and in full and final satisfaction of any and all Royalty Payments hereunder.

 

3Counterparts

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall together be deemed to constitute
one agreement. The parties agree that execution of this Amendment by exchanging
facsimile or PDF signatures shall have the same legal force and effect as the
exchange of original signatures.

 



 

 

 

4Entire Agreement

 

This Amendment, together with the Agreement, constitutes the entire agreement
between the parties with respect to the subject matter of the Agreement. The
Agreement together with this Amendment supersedes all prior agreements, whether
written or oral, with respect to the subject matter of the Agreement, as
amended. All Attachments referred to in this Amendment are intended to be and
are hereby specifically incorporated into and made a part of the Agreement. The
parties hereby agree that subject to the modifications specifically stated in
this Amendment, all terms and conditions of the Agreement, as amended, shall
remain in full force and effect.

 

Each party is signing this Amendment on the date stated opposite that party's
signature.

 



IGI Laboratories, Inc.(Now Teligent, Inc.)   AstraZeneca Pharmaceuticals LP    
      By: /s/ Jenniffer Collins   By: /s/ Paul Hudson           Name: Jenniffer
Collins   Name: Paul Hudson           Title: CFO   Title: EVP north america    
      Date: November 30, 2015   Date: November 30, 2015

 



 2 

 